Citation Nr: 0017259	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  95-31 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to the service-connected left knee 
strain with internal derangement and residuals of a fracture 
of the left tibia.  

2.  Entitlement to a rating in excess of 10 percent for left 
knee strain with internal derangement and residuals of a 
fracture of the left tibia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1960 
to December 1960.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1995 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 10 percent evaluation for a left 
knee disorder and denied service connection for a right knee 
disorder.  

The June 1997 Board decision remanded the case to obtain 
additional medical records and a VA examination.  This matter 
is now before the Board for appellate review.  


FINDING OF FACT

There is no medical evidence relating a current right knee 
disability to an in-service event or to a service-connected 
disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disability as secondary to the service-connected left 
knee strain with internal derangement and residuals of a 
fracture of the left tibia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The August 1960 enlistment examination report stated that the 
veteran's lower extremities were normal, and the veteran 
denied a history of "trick" or locked knee.  arthritis, 
rheumatism, bone, joint, or other deformity.  During his 
first week of basic training, the veteran fell and injured 
his left leg while climbing an obstacle course.  The November 
1960 treatment report stated that the veteran had been in 
casual company since October 1960 and that he would continue 
on light duty and crutches until December 1960.  A December 
1960 treatment report stated that the veteran had been 
transferred to the neuropsychiatric unit, and eventually, the 
veteran received an honorable discharge due to an inadequate 
personality.  The December 1960 discharge examination report 
stated that the veteran had a stress fracture of the left 
tibia that was incurred during basic training.  

The September 1968 letter from a private examiner stated that 
the veteran was seen initially after he sustained an injury 
to his right leg while working at a concrete company in 
September 1968.  The diagnosis was a severe crush injury of 
the right leg involving the peroneal nerve that resulted in a 
definite drop of the right foot.  The veteran was seen again 
in December 1968, and he reported difficulty with his right 
knee since he fell while pushing his car.   

The November 1968 letter from another private examiner stated 
that, while the veteran was delivering concrete pipes for 
work, two of the pipes rolled over a restraint and pinned his 
legs against the end of a truck.  Since then, his right foot 
had been clumsy, and he had fallen several times.  The 
veteran reported never having difficulty with his legs prior 
to the September 1968 work accident.  Although x-rays 
revealed no fracture or displacement of the right fibula, the 
examiner opined that the veteran sustained a contusion of his 
right leg resulting in partial paralysis of the peroneal 
nerve on the right side.  

The December 1977 x-ray showed no evidence of significant 
degenerative arthritis in the right knee.  The May 1986 x-
rays revealed a normal right knee.  

The veteran underwent a VA examination in April 1996.  The 
veteran reported that his right knee began to cause trouble 
in recent years.  The April 1996 x-rays revealed a negative 
examination of the right knee.  The diagnosis was no bony 
disease of the right knee.  

The veteran underwent a VA examination in May 1997.  X-rays 
revealed a very healthy right knee joint.  The examiner 
stated that the veteran's subjective complaints exceeded the 
objective findings.  

The veteran underwent a VA examination in January 1998.  The 
veteran reported left leg problems and that he put all his 
work on the right leg, which had buckled a number of times 
while he was standing or walking.  The diagnosis included a 
right knee problem, not identified.  The examiner reviewed 
the claims file and opined that there was no indication of a 
right knee disability by history, physical findings, or 
radiographically.  The examiner opined that any left knee 
disability or favoring had not had any significant effect on 
the right knee.  

Lay statements from the veteran and his representative 
alleged that the service-connected left leg disorder had 
caused a right knee disability because the veteran use his 
right leg to compensate for left leg problems.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  


Analysis

The claim of entitlement to service connection for a right 
knee disability as secondary to the service-connected left 
knee strain with internal derangement and residuals of a 
fracture of the left tibia is not well grounded.  

For the limited purpose of determining whether the claim is 
well grounded, the medical evidence included a diagnosis of a 
current right knee disability.  Although inconclusive, the 
January 1998 diagnosis was a right knee problem, not 
identified.  

In any event, the claim is not well grounded on a secondary 
basis because the medical evidence does not include a nexus 
opinion relating a current right knee disability to a 
service-connected disability.  Instead, the January 1998 
examiner opined that any left knee disability or favoring had 
not had any significant effect on the right knee.  Although 
the veteran and his representative alleged that the service-
connected left leg problems had caused the veteran to 
compensate with his right knee, lay persons are not competent 
to diagnose the cause of a disability.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Thus, while the veteran is competent to describe the 
frequency and circumstances surrounding his falls, he and his 
representative are not competent to state that the fall 
during basic training caused the right knee disability many 
years later.  Accordingly, the claim for service connection 
for a right knee disability is not well grounded on a 
secondary basis.  

The claim is also not well grounded on a direct basis because 
the medical evidence does not show diagnosis or treatment of 
a right knee disability in service or include a nexus opinion 
relating a current diagnosis of a right knee disability to an 
in-service event.  Instead, the November 1968 examiner noted 
that concrete pipes had crushed the veteran's right leg in a 
September 1968 work accident and that the veteran reported 
never having problems with his right leg prior to that time.  
Indeed, the first treatment of the right knee appeared in 
1968, over 7 years after the veteran separated from service.  
Accordingly, the claim for service connection is not well 
grounded on a direct basis.  

The VA cannot assist in any further development of the claim 
for service connection for a right knee disability because it 
is not well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 
13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for a right knee disability 
is denied.  



REMAND

The claim for an increased rating is well grounded because 
the veteran alleged that his left knee strain with internal 
derangement and residuals of a fracture of the left tibia had 
increased in severity.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The record shows that the RO obtained the 
identified additional medical records pursuant to the June 
1997 Board remand.  The veteran filed numerous lay statements 
with the RO and declined a hearing.  The RO's February 2000 
memo stated that the veteran's representative had requested a 
new VA examination because the last VA examination in January 
1998 took place over 2 years earlier.  The veteran and his 
representative alleged that he could not appear for the newly 
scheduled March 2000 examination because he had not received 
notice.  As asserted in the June 2000 informal hearing brief, 
the record did not show a letter or phone call to the veteran 
notifying him of the date, time, and location of the March 
2000 examination.  Therefore, the VA has a duty to assist the 
veteran in obtaining a new VA examination.  

Therefore, this matter is remanded to the RO for further 
development as follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for left knee disorders since 
1997.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA examination.  Any 
further indicated special studies should 
be conducted.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service left knee conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the left knee 
disability and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) a full description of 
the effects of the left knee disability 
upon the veteran's ordinary activity; 
c) whether pain could significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time; d) loss of range 
of motion portrayed in terms of the 
degrees of additional range of motion 
loss due to pain on use or during flare-
ups; e) crepitation; f) less or more 
movement than normal; g) weakened 
movement; h) excess fatigability; i) 
incoordination and impaired ability to 
execute skilled movement smoothly; j) 
pain on movement; k) swelling, deformity, 
or atrophy of disuse; l) instability of 
station; m) disturbance of locomotion; 
and n) interference with sitting, 
standing, and weight-bearing.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an increased 
rating for a left knee disability based 
on the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered, including 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, and 4.71a (1999).  
If the veteran's claim remains in a 
denied status, he and his representative, 
if any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



 

